Title: James C. Fuller to James Madison, 27 May 1833
From: Fuller, James C.
To: Madison, James


                        
                            
                                Respected friend 
                            
                            
                                
                                    8 Market Street NewYork
                                
                                5th Mo 27th. 1833
                            
                        
                        It would have afforded gratification to have personally presented the letter of introduction on the other
                            half sheet which I had anticipated doing, having promised to myself a visit to Virginia and had progressed as far South as
                            Washington where I was detained eleven days, nine of them in consequence of my Son having caught the Smallpox or what is
                            here termed Valairoid. My object in going to the State of Virginia was to attend the Yearly Meeting, and as that for this State
                            commences to day which I was desirous of attending makes it somewhat improbable my getting as far South as Virginia, I
                            therefore think it best to forward the letter of introduction, and I may say I feel much obliged to the writer of it
                            & believe that thou wouldst have given me any advice which I stood in need of, with these views I bid thee
                            farewell & subscribe myself thy friend
                        
                            
                                Jas. C Fuller
                            
                        
                    